Title: From Thomas Jefferson to Thomas Strode, 24 April 1806
From: Jefferson, Thomas
To: Strode, Thomas


                        
                            Dear Sir
                            
                            Washington Apr. 24. 06.
                        
                        Your two letters of Apr. 9. & 15. were recieved together on the 21st. inst only. I am sorry you have given
                            yourself so much trouble about the little circumstance of conversation which I had mentioned to your father. I spoke with
                            him on the subject merely because he happened here just as I had written to Genl Lee & before I had sent away the
                            letter; and merely to satisfy myself of the correctness of my own recollection. before the reciept of your letters I had
                            returned mr Washington’s certificate to Genl Lee so that it is not in my power to communicate it to you. however, I am
                            certain that what I have written to Genl. Lee will have satisfied him that he has no ground of complaint on this subject
                            either against you or myself; and it is therefore unnecessary, perhaps most eligible, not to give to the transaction the
                            importance of any further enquiry. Accept my friendly salutations & assurances of esteem.
                        
                            Th: Jefferson
                            
                        
                    